19-23079-rdd         Doc 10   Filed 07/12/19    Entered 07/12/19 17:39:34         Main Document
                                               Pg 1 of 13


ROSEN & ASSOCIATES, P.C.
Proposed Counsel to the Debtor and
 Debtor in Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                           Chapter 11
 PRINCE FASHIONS, INC.,
                                                           Case No. 19-23079-rdd
                                   Debtor.

                     DECLARATION OF DORON ZABARI PURSUANT TO
                     RULE 1007-2 OF THE LOCAL BANKRUPTCY RULES
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

          DORON ZABARI, pursuant to 28 U.S.C. § 1746, hereby declares under penalty of perjury

that the following is true to the best of my knowledge, information and belief:

                1.       I am the President and Vice-President of Prince Fashions, Inc., the above-

captioned debtor and debtor-in-possession (the “Debtor”), and am familiar with the Debtor’s day-

to-day operations, financial and business affairs and books and records.

                2.       I submit this declaration (the “Declaration”) pursuant to Rule 1007-2 of the

Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”) in support of

the Debtor’s petition under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et

seq. (the “Bankruptcy Code”), to assist this Court and other parties in interest in understanding

the circumstances giving rise to the commencement of this chapter 11 proceeding.

                3.       Except as otherwise indicated, all references to the Bankruptcy Code,

Bankruptcy Rules and Local Rules set forth herein, are made in conjunction with the advice of
19-23079-rdd          Doc 10   Filed 07/12/19      Entered 07/12/19 17:39:34              Main Document
                                                  Pg 2 of 13


counsel, and all facts contained herein are based upon my personal knowledge, my review of

relevant documents, or my opinion based upon experience, knowledge, and information

concerning the Debtor’s operations. If called upon to testify, I would testify competently to the

facts set forth below.

                      INFORMATION REQUIRED BY LOCAL RULE 1007-2

                 4.       Local Rule 1007-2 requires the Debtor to disclose certain information,

which is set forth below and within the schedules annexed hereto. Unless otherwise indicated, the

financial information contained herein is unaudited.

        Local Rule 1007-2(a)(1): Nature of the Debtor’s Business & Brief Statement of
        Events Leading to the Chapter 11 Filing

                 5.       The Debtor is a corporation, organized in 1974 under the laws of the state

of New York. The Debtor, as tenant, occupies a parcel of commercial real estate, comprised of the

ground floor and basement space, at 542 Broadway, New York, New York 10012 (the “Premises”)

pursuant to a 99-year lease (with two 50-year renewal options) dated April 11, 1980 (the “Lease”)

with 542 Holding Corp. (the “Co-Op”), as landlord.1 The Co-Op, is a cooperative housing

corporation and owner of the building in which the Premises are located.

                 6.       Since its formation, the Debtor has either directly occupied and conducted

business from the Premises, or otherwise sub-leased portions of the Premises to sub-tenants.

                 7.       Since 1994, the Premises have been divided into two separate retail spaces

(the North Store and the South Store), pursuant to an agreement between the company’s officers.

Since then, M.K. Sportswear, Inc. (“MK”), a shareholder of the Debtor, has been operating and in

control of the North Store.



1
 The Lease was duly assigned to the Debtor by 542 Equity Associates pursuant to an Assignment of Lease executed
on April 11, 1980, concomitant with the Lease.

                                                       2
19-23079-rdd          Doc 10    Filed 07/12/19      Entered 07/12/19 17:39:34               Main Document
                                                   Pg 3 of 13


                 8.       In May of 2015, the Co-Op sold its interest in the Premises to 60G 542

Broadway Owner, LLC (“60G”), which, upon information and belief, planned to convert the

Premises into a retail condominium unit, financed with the proceeds of a $12,900,000 secured loan

from Meadow Partners LLC.2

                 9.       Shortly after taking title to the Premises, 60G immediately acted to

terminate the Debtor’s tenancy, in a blatant attempt to deprive the Debtor of its valuable leasehold

interest at all cost. To that end, 60G issued a series of default notices starting in March of 2016

that spawned a litany of contentious, time consuming and expensive litigation in various state court

proceedings.3 Attached hereto as Schedule 1, is a schedule summarizing the posture of the relevant

legal proceedings with 60G.

                 10.      At its core, 60G’s campaign to evict the Debtor from the Premises is based

upon allegations that the Debtor breached the terms of the Lease by, inter alia, failing to maintain

general liability insurance for the entire period of time since 60G acquired ownership rights to the

Premises. However, the alleged defaults are nothing more than a pre-text, motivated by 60G’s

desire to reap a windfall by owning the Premises free and clear of the Debtor’s rights as tenant

under the Lease.4

                 11.      Notably, although a judgment of possession and warrant of eviction in

60G’s favor have been issued by the New York City Civil Court,5 the judgement has been subject




2
  Upon further information and belief, the loan is subordinate to the Lease that was duly recorded in 1980.
3
  Prior to 60G’s acquisition of the Premises, the Debtor had a history of legal disputes with the Co-Op based upon
similar illusory claims of default.
4
  Indeed, the motive behind 60G’s illusory claims is directly expressed in the loan documents between 60G and
Meadow Partners LLC, which include covenants specifically requiring 60G to “diligently prosecute … termination
of [the Lease] in the utilization of the Premises on arms-length, market rental terms.” See V. FORECLOSURE COMPL.,
542 Broadway Lender LLC v. 60G 542 Broadway Owner, LLC, et al., Index No. 850017/2017 (N.Y. Sup. Ct. 2017)
[NYSCEF Doc. No. 1], Ex. A at 20.
5
  60G 542 Broadway Owner, LLC, v. Prince Fashions, Inc., et al. (L&T Index No. 69380/2016).

                                                        3
19-23079-rdd         Doc 10       Filed 07/12/19       Entered 07/12/19 17:39:34                 Main Document
                                                      Pg 4 of 13


to extensive appellate litigation, having been overruled and/or reversed on appeal two times thus

far.

                  12.       As of the date of the filing of the Debtor’s bankruptcy petition, two motions

were pending in the New York state courts that, if granted, would prevent execution of the warrant

of eviction. One motion, pending in the New York Supreme Court action styled, Prince Fashions,

Inc. v. 60G 542 Broadway Owner, LLC (Index No. 651255/2016), is the Debtor’s motion to renew

its motion for a Yellowstone injunction,6 premised upon the Debtor’s subsequent acquisition of

retroactive insurance, curing the alleged insurance default. In addition, a motion to vacate the

judgment and warrant of eviction at issue is pending in the Civil Court for the City of New York,

in an action styled, 60G 542 Broadway Owner, LLC v. Prince Fashions, Inc., et al (L&T Index

No. 69380/2016), brought by MK for 60G’s failure to name them in the petition and serve MK in

the action. Prince has joined in MK’s motion.

                  13.       To date, the Debtor has incurred over $600,000 in legal fees in the recent

years defending its leasehold interest against the Co-Op and 60G. Confronted with the imminent

risk of losing its only asset and sole source of revenue, the Debtor petitioned this Court for relief

on May 29, 2019 (the “Petition Date”) in hopes of utilizing the protections of chapter 11 of the

Bankruptcy Code to preserve its assets as a going concern and reorganize its operations in an

orderly fashion.1




6
 "The purpose of a Yellowstone injunction is to allow a tenant confronted by a threat of termination of the lease to
obtain a stay tolling the running of the cure period so that after a determination of the merits, the tenant may cure the
defect and avoid a forfeiture of the leasehold." Long Island Gynecological Service, P.C. v. 1103 Steward Ave. Assocs.
Ltd. P 'ship, 224 A.D. 2d 591, 593, 638 N.Y.S. 2d 959 (2d Dep't 1996).


                                                           4
19-23079-rdd           Doc 10      Filed 07/12/19    Entered 07/12/19 17:39:34        Main Document
                                                    Pg 5 of 13


                    14.      Since the Petition Date, the Debtor has retained the assistance of bankruptcy

counsel,7 and has continued to operate its business and manage its affairs in the ordinary course as

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                    15.      As part of its reorganization strategy, the Debtor intends to request relief

from this Court to expeditiously adjudicate the remaining matters in order to vacate the judgment

and warrant of eviction, and assume the Lease under section 365 of the Bankruptcy Code and in

accordance with a plan of reorganization that benefits all creditors and parties of interest.

           Local Rule 1007-2(a)(4): The Debtor’s Twenty Largest Unsecured Claims

                    16.      Pursuant to Local Rule 1007-2(a)(4), a debtor is required to set forth the

following information with respect to the holders of its twenty (20) largest unsecured claims,

excluding claims of insiders: the creditor’s name, address (including the number, street, apartment

or suite number, and zip code, if not included in the post office address), and telephone number;

the name(s) of persons(s) familiar with the debtor’s accounts, if any; the amount of the claim; and

an indication of whether the claim is contingent, unliquidated, disputed, or partially secured.

Attached hereto as Schedule 2, is a schedule setting forth such information.

           Local Rule 1007-2(a)(5): The Debtor’s Five Largest Secured Claims

                    17.      Pursuant to Local Rule 1007-2(a)(5), a debtor is required to set forth with

respect to each of the holders of its five (5) largest secured claims, each secured creditor’s name,

address, the amount of its claim, a brief description and an estimate of the value of the collateral

securing the claim, and whether the claim or lien is disputed. The Debtor submits that upon

information and belief, Local Rule 1007-2(a)(5) is not applicable to this chapter 11 case.




7
    Subject to the Court’s approval.

                                                       5
19-23079-rdd      Doc 10     Filed 07/12/19     Entered 07/12/19 17:39:34          Main Document
                                               Pg 6 of 13


       Local Rule 1007-2(a)(6): Summary of Assets and Liabilities

               18.     Pursuant to Local Rule 1007-2(a)(6), a debtor is required to set forth a

summary of its assets and liabilities. Attached hereto as Schedule 3, is a schedule summarizing

such information.

       Local Rule 1007-2(a)(7): Schedule of Publicly Held Securities

               19.       Pursuant to Local Rule 1007-2(a)(7), a debtor is required to disclose

whether any of the debtor’s securities are publicly held. The Debtor submits that Local Rule 1007-

2(a)(7) is not applicable to this chapter 11 case as it has no such securities.

       Local Rule 1007-2(a)(8): Schedule of Property Not in Debtor’s Possession

               20.     Pursuant to Local Rule 1007-2(a)(8), a debtor is required to set forth a list

of all property in the possession or custody of any custodian, public officer, mortgagee, pledgee,

assignee of rents, secured creditor, or agent for any such entity, giving the name, address, and

telephone number of such entity, and the location of the court in which any proceeding relating

thereto is pending. The Debtor submits that Local Rule 1007-2(a)(8) is not applicable to this

chapter 11 case because no property is in the possession or custody of any such entity

       Local Rule 1007-2(a)(8): Schedule of Leased Premises

               21.     Pursuant to Local Rule 1007-2(a)(9), a debtor is required to set forth a list

of the premises owned, leased, or held under other arrangement from which it operates its business.

Attached hereto as Schedule 4, is a schedule summarizing such information.

       Local Rule 1007-2(a)(10): Location of Debtor’s Substantial Assets and Books and
       Records

               22.     Pursuant to Local Rule 1007-2(a)(10), a debtor is required to disclose the

location of its substantial assets, the location of its books and records, and the nature, location, and

value of any assets held by the debtor outside the territorial limits of the United States. The Debtor


                                                   6
19-23079-rdd      Doc 10    Filed 07/12/19    Entered 07/12/19 17:39:34          Main Document
                                             Pg 7 of 13


submits that its only substantial asset is its leasehold interest in the Premises (542 Broadway, New

York, New York 10012). The Debtor’s books and records are located at 10 Pershing Avenue,

Yonkers, New York 10705, and the Debtor owns no assets outside the territorial limits of the

United States.

       Local Rule 1007-2(a)(11): Schedule of Pending and Threatened Lawsuits

                 23.   Pursuant to Local Rule 1007-2(a)(11), a debtor is required to set forth a list

of the nature and present status of each action or proceeding, pending or threatened, against it or

its property where a judgment against it or a seizure of its property may be imminent. The Debtor

refers the Court to Schedule 1, as well as the above discussion regarding past and present litigation

where a judgment against the Debtor or its property was or is currently imminent. Further, the

Debtor submits that the only imminent threat of seizure of the Debtor’s property relates to the

execution of the warrant of eviction that has been issued with respect to the alleged insurance

default.

       Local Rule 1007-2(a)(12): Senior Management Engaged in Operations

                 24.   Pursuant to Local Rule 1007-2(a)(12), a debtor is required to disclose the

names of the individuals who comprise its respective existing senior management, their tenure,

and a brief summary of their relevant responsibilities and experience.

                 25.   As discussed above, I currently serve as the Debtor’s President and Vice

President, and in my capacity manage all aspects of the Debtor’s business and financial affairs. I

have been serving in both positions since 1995.

       Local Rule 1007-2(b): Debtor Cash Flow for Thirty-Day Period

                 26.   Pursuant to Local Rule 1007-2(b), a debtor is required to disclose, with

respect to the thirty-day period following the date of the filling of the petition: (i) the estimated

amount of weekly payroll to employees; (ii) the amount proposed to be paid to officers,

                                                  7
19-23079-rdd     Doc 10     Filed 07/12/19    Entered 07/12/19 17:39:34          Main Document
                                             Pg 8 of 13


stockholders or directors and to any financial or business consultants; and (iii) a list of estimated

cash receipts and disbursements, net cash gain or loss, and obligations and receivables expected to

accrue that remain unpaid. Attached hereto as Schedule 5, is a schedule summarizing such

information.

Dated: Yonkers, New York
       July 12, 2019


                                                            /s/ Doron Zabari
                                                                Doron Zabari




                                                 8
19-23079-rdd        Doc 10         Filed 07/12/19     Entered 07/12/19 17:39:34                Main Document
                                                     Pg 9 of 13

                                                Schedule 1
                                          Litigation Summary

         Action or Proceeding                 Nature of the Action                    Status of Action

                                                                         Initial order, dated June 30, 2016 (the
                                                                         “Supreme       Court   Order”)    granted
Prince Fashions, Inc. v. 60G 542                                         Yellowstone relief in part, excluding the
Broadway Owner, LLC                         Yellowstone action1 to bar   alleged insurance default.
                                            60G from terminating the
                                                                         However, a motion for renewal is pending
                                            Lease pending resolution
                                                                         before the court premised upon the
Index No. 651255/2016 (N.Y. Sup. Ct.        of the underlying merits.
                                                                         Debtor’s subsequent cure of the alleged
2018) (the “Supreme Court”)
                                                                         default by virtue of having obtained
                                                                         retroactive insurance.

                                                                         Judgement   of  possession   (through
                                                                         summary judgment order) in 60G’s favor
60G 542 Broadway Owner, LLC v. Prince
                                                                         entered on September 20, 2017 (the
Fashions, Inc., et al. (the “Holdover       Holdover proceeding in
                                                                         “Summary Judgment Order”).
Proceeding”)                                the New York City Civil
                                            Court seeking final          By Decision/Order, dated February 9, 2018
                                            judgment of possession       (the “Renewal Order”) the court granted
L&T Index No. 69380/2016 (N.Y.C. Civ.       and warrant of eviction.     the Debtor’s motion to renew, reversing the
Ct. 2016)                                                                Summary Judgment Order and reinstating
                                                                         the Debtor’s affirmative defenses.

Prince Fashions, Inc. v. 60G 542
                                            The Debtor’s appeal of
Broadway Owner, LLC
                                            the Supreme Court Order      Appellate Division affirmed the Supreme
                                            to the Appellate Division,   Court Order on April 18, 2017.
Index No. 651255/16 (N.Y. App. Div.
                                            First Department.
2018)

                                                                         By Decision/Order, dated October 29, 2018
                                            60G’s appeal of the
60G 542 Broadway Owner, LLC v. Prince                                    (2018 NY Slip Op 51498 (U) (App. Term.
                                            Renewal Order to the
Fashions, Inc., et al.                                                   Oct. 29, 2018) (the “Appellate Term
                                            Appellate Term, First
                                                                         Order”), the Appellate Term reversed the
                                            Department.
                                                                         Renewal Order.

                                            The Debtor moved to
                                            reargue the Appellate
                                                                              Temporary stay was issued by the
L&T Index No. 69380/2016                    Term Order or leave to
                                                                            Appellate Division, First Department in
NY County Clerk No. 570157/18               appeal the Appellate
                                                                             connection with the Debtor’s motion
(N.Y. App. Term 2018)                       Term Order to the
                                            Appellate Division

Prince Fashions, Inc. v. 60G 542
Broadway Owner, LLC                         The Debtor moved to
                                                                           By Decision/Order, dated May 14, 2019,
                                            extend the time to perfect
                                                                           the Appellate Division denied motion to
                                            appeal of the Appellate
                                                                           appeal and vacated the temporary stay.
Index No. 651255/16, Appellate Division     Term Order.
Case No 2019-5 (N.Y. App. Div. 2019)




1
  A “Yellowstone" action is an action based on the New York case First Nat'l Stores v. Yellowstone Shopping Ctr., 2l
N.Y.2d 630, 237 N.E.2d 868, 290 N.Y.S.2d 721 (N.Y. 1968). "The purpose of a Yellowstone injunction is to allow a
tenant confronted by a threat of termination of the lease to obtain a stay tolling the running of the cure period so
that after a determination of the merits, the tenant may cure the defect and avoid a forfeiture of the leasehold."
Long Island Gynecological Service, P.C. v. 1103 Steward Ave. Assocs. Ltd. P 'ship, 224 A.D. 2d 591, 593, 638 N.Y.S. 2d
959 (2d Dep't 1996).
19-23079-rdd          Doc 10       Filed 07/12/19 Entered 07/12/19 17:39:34                     Main Document
                                                 Pg 10 of 13

                                                Schedule 2
                                 Twenty Largest Unsecured Claims2



           Name of creditor and               Name and                           Contingent,        Amount of
                                                                 Nature of
         complete mailing address,       telephone number                       unliquidated,          claim
                                                                  claim
            including zip code           of creditor contact                     or disputed        (estimated)

        Cohen, Labarbera & Landrigan,
                                         Ronald Cohen, Esq.
        LLP
                                                                 Professional
                                                                                    n/a         $      15,000.00
                                                                   Services
        90 Brookside Avenue
                                         (845) 291-1900
        Chester, NY 10918

        Herrick Feinstein LLP            Scott E. Mollen, Esq.
                                                                 Professional
                                                                                    n/a         $    233,936.77
        2 Park Avenue                                              Services
        New York, NY 10016               (212) 592-1505

        Melito & Adolfsen P.C.           Louis Adolfsen, Esq.
                                                                 Professional
                                                                                    n/a         $      18,000.00
        233 Broadway                                               Services
        New York, NY 10279               (212) 238-8900

        Warshaw Burstein, LLP            Bruce Wiener, Esq.
                                                                 Professional
                                                                                    n/a         $    591,692.43
        555 Fifth Avenue                                           Services
        New York, NY 10007               (212) 984-7878




2
    The Debtor requests the right to supplement and/or amend this list upon further review.
19-23079-rdd   Doc 10       Filed 07/12/19 Entered 07/12/19 17:39:34   Main Document
                                          Pg 11 of 13

                                      Schedule 3
                           Summary of Assets and Liabilities
                                            (unaudited)



       Assets
          Cash and cash equivalents                           $         15,000.00
          Accounts receivable                                 $        150,000.00
          Personal property and equipment                     $        165,000.00
          Real Property (estimate)                            $    15,000,000.00

       Total Assets                                           $   15,330,000.00

       Liabilities
          Unsecured debt (estimate)                           $        100,000.00
          Accounts payable                                    $         54,500.00
          Litigation contingency                                         unknown

       Total Liabilities                                      $    > 934,500.00
19-23079-rdd   Doc 10    Filed 07/12/19 Entered 07/12/19 17:39:34     Main Document
                                       Pg 12 of 13

                                     Schedule 4
                                  Leased Premises


                      Address                                  Description

542 Broadway, New York, New York 10012            Leased by the Debtor (through 2179)
19-23079-rdd      Doc 10   Filed 07/12/19 Entered 07/12/19 17:39:34      Main Document
                                         Pg 13 of 13

                                       Schedule 5
                  Estimated Cash Flow for the Next Thirty Days



                                 Description                           Amount

         Gross Payroll                                             $     4,200.00
         Proposed amount to be paid to officers, stockholders or
         directors and to any financial or business consultants          unknown
         retained by the Debtor
         Cash Receipts
               Rental Income                                       $    30,000.00
         Cash Disbursements
               Payroll                                             $     4,200.00
               Maintenance Fee                                     $     2,000.00
               Management Fee                                      $     2,500.00
               Insurance                                           $     1,850.00
               Utilities                                           $     1,500.00
